Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 01/05/2022, have been entered and made of record.

Claims 1-20 are pending with claims 1, 8, 18 and 20 being amended.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 01/05/2022 have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Terminal Disclaimer

The terminal disclaimer filed on 01/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Application No. 16131647 (which is now U.S Patent No. 10,855,978) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 8-11, and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Stafford (“Stafford”) [U.S Patent Application Pub. 2014/0362110 A1] in view of Donaldson et al. (“Donaldson”) [U.S. 2017/0245753 A1] further in view of Geiss et al. (“Geiss”) [US 2015/0084864 A1]


Regarding claim 1, Stafford meets the claim limitations as follows (emphasis added):
[Fig. 1: a computer ‘172’] comprising: a processor [Fig. 1, 7: the processor 176]; 

a wearable virtual-reality device coupled to the processor, the virtual-reality device including a display device and a head tracker [Fig. 1, 2a-d: Head-Mounted Display (HMD) 104: Display 266 and Head Tracker (Gyroscope, Accelerometer, Magnetometer); para. 0028, 0049, 0063: ‘to detect the position and movement of … the HMD’]; and 

a memory coupled to the processor storing instructions that, when executed by the computer system, cause the computer system to [Fig. 1: Game Execution 117a and/or 117b, local stores 113]: 

display, via the display device, a virtual environment that includes at least a first target and a second target [It’s obvious], each moving within the virtual environment;

detect, based on movements tracked via the head tracker (i.e. head motion), that a gaze path (i.e. ‘to detect user’s gaze direction’) [para. 0048] through the virtual environment (e.g. ‘302’) [Fig. 3A, 3B, 3C] displayed on the display device corresponds to movement of the first target (i.e. ‘As the screen of the HMD is configured to render three dimensional rendition of objects’) [para. 0032, 0047, 0086-0089: ‘the stereo camera to capture three-dimensional images of an object’];

when it is detected that the gaze path [para. 0055- 0059: ‘to determine the user’s gaze direction for a period of time’ and ‘to compute the direction of the user’s gaze and correlate it to objects within the field of view of the computed direction’] corresponds to movement of the first target (e.g. ‘Y’ at the virtual distance D2) [Fig. 3A], cause the first target to disappear from the virtual environment displayed on the display device, and detect that the gaze path through the virtual environment displayed on the display device corresponds to movement of the second target (e.g. ‘OU’ at the virtual distance D2  [Fig. 3C] or ‘a circle, a triangle, a rectangle, etc. [para. 0055]); and

when it is detected that the gaze path corresponds to movement of the second target, perform an action (e.g. ‘generate media data’; or ‘the floating text may be rendered at a virtual distance D1’) [Fig. 3C; para. 0036-0037: ‘to generate media data … to the HMD 104 for display’; para. 0088].
Stafford does not disclose explicitly the following claim limitations (emphasis added):
display, via the display device, a virtual environment that includes at least a first target and a second target, each moving within the virtual environment;

a gaze path through a virtual environment displayed on the display device corresponds to movement of a first target; when it is detected that the gaze path corresponds to movement of the first target, cause the first target to disappear from the virtual environment displayed on the display device, and detect that the gaze path through the virtual environment displayed on the display device corresponds to movement of a second target.
However in the same field of endeavor Donaldson discloses the deficient claim as follows (emphasis added): 
display, via the display device, a virtual environment that includes at least a first target and a second target [Fig. 2: T1, T2], each moving within the virtual environment;

a gaze path through a virtual environment displayed on the display device corresponds to movement of a first target [Fig. 2: T1]; when it is detected that the gaze path corresponds to movement of the first target (i.e. ‘Once it is confirmed that the patient has moved the marker 5 over T1, target T2 is then displayed’), cause the first target to disappear [para. 0039-0040: ‘With the marker 5 over the the target T2, previous fixation target T1 disappears’] from the virtual environment displayed on the display device, and detect that the gaze path through the virtual environment displayed on the display device corresponds to movement of a second target [Fig. 2: T2].
Stafford and Donaldson are combinable because they are from the same field of eye-tracking applications.

Stafford or Donaldson does not disclose explicitly the following claim limitations (emphasis added):
display, via the display device, a virtual environment that includes at least a first target and a second target [Fig. 6: paths 602, 604, 606; para. 0064: ‘the display of the plurality of moving objects’], each moving within the virtual environment.
However in the same field of endeavor Geiss discloses the deficient claim as follows: 
display, via the display device, a virtual environment that includes at least a first target and a second target, each moving within the virtual environment
Stafford, Donaldson and Geiss are combinable because they are from the same field of head-mounted display (HMD).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Geiss to include metric threshold of matching for correctly authenticating [Geiss: Fig. 3].


Regarding claim 2, Stafford meets the claim limitations set forth in claim 1.
The system of claim 1 wherein detecting that the gaze path corresponds to movement of the first target (e.g. ‘Y’ at the virtual distance D2) [Fig. 3A] includes determining that the first target was maintained in view of the virtual environment during a time period corresponding to the gaze path [para. 0055- 0059: ‘to determine the user’s gaze direction for a period of time’ and ‘to compute the direction of the user’s gaze and correlate it to objects within the field of view of the computed direction’].


Regarding claim 4, Stafford meets the claim limitations as follows:
The system of claim 1 wherein detecting that the gaze path corresponds to movement of the first target includes determining that the gaze path corresponds to a minimum distance [para. 0091: ‘adjust the virtual distance D2 at which the image is rendered to a virtual distance D3 wherein the virtual distance D3 is less than the virtual distance D2’] in the virtual environment.
Stafford does not disclose explicitly the following claim limitations (emphasis added):
wherein detecting that the gaze path corresponds to movement of the first target includes determining that the gaze path corresponds to a minimum distance in the virtual environment.
However in the same field of endeavor Geiss discloses the deficient claim as follows: 
wherein detecting that the gaze path corresponds to movement of the first target includes determining that the gaze path corresponds to a minimum distance (i.e. correlation (i.e. minimum difference) in light of Specification, para. 0068) [Fig. 6 illustrates the shortest path 604; para. 0070: ‘If the path associated with the eye movement … matches or substantially matches the path 604’] in the virtual environment.

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Geiss to include metric threshold of matching for correctly authenticating.


Regarding claim 8, Stafford in view of Donaldson meets the claim limitations as follows:
The system of claim 1 wherein the wearable virtual-reality device further includes an input device and the instructions, when executed by the computer system, further cause the computer system to: detect a confirmatory input via the input device prior to performing the action [Fig 4, 5: Receiving input identifying a clarity level for the 1st image ‘430’ after detecting the clarity condition for the first image; para. 0087-0090, 0095].


Regarding claim 9, Stafford in view of Donaldson meets the claim limitations as follows:
The system of claim 8 wherein detecting the confirmatory input corresponds to detecting at least one of a touch [Stafford: para. 0027: touch pad, touch screen; Donaldson: para. 0023, 0046: ‘button’], a keypress, and a voice input.



The system of claim 1 wherein performing the action includes presenting a video in the virtual environment (i.e. ‘allow a view of the real-world environment’) [Stafford: para. 0010, 0027, 0055: ‘such as image data related to a game or a video’; Donaldson: Fig. 2].


Regarding claim 11, Stafford meets the claim limitations as follows:
The system of claim 10 wherein the video (i.e. ‘an object rendered on the screen’) corresponds to functionality available for enrolment [para. 0055: ‘the user may be asked to follow an object rendered on the screen … and the user is authenticated by using the gaze direction technology. The authentication of a user may be used to allow access to a user account’].



Regarding claim 18, all claim limitations are set forth as claim 1 in a computer-implemented method form and rejected as per discussion for claim 1.


Regarding claim 19, all claim limitations are set forth as claim 2 in a computer-implemented method form and rejected as per discussion for claim 2.


Regarding claim 20, all claim limitations are set forth as claim 1 in the form of “A non-transitory computer-readable storage medium storing instructions” and rejected as per discussion for claim 1.


Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Stafford (“Stafford”) [U.S Patent Application Pub. 2014/0362110 A1] in view of Donaldson et al. (“Donaldson”) [U.S. 2017/0245753 A1] further in view of Geiss et al. (“Geiss”) [US 2015/0084864 A1] further in view of Mullins et al. (“Mullins”) [US 2017/0092002 A1]

Regarding claim 3, Stafford meets the claim limitations set forth in claim 2.
Stafford does not disclose explicitly the following claim limitations:
The system of claim 2 wherein detecting that the gaze path corresponds to movement of the first target further includes determining that the time period corresponding to the gaze path is of at least a minimum duration.
However in the same field of endeavor Mullins discloses the deficient claim as follows: 
wherein detecting that the gaze path corresponds to movement of the first target further includes determining that the time period corresponding to the gaze path is of at least a minimum duration [para. 0069, 0111: ‘the icon selection module 312 determines whether the user 106 has gazed or looked at a particular icon in the AR user interface for at least a minimum time threshold’].

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Mullins as motivation to include a minimum time threshold so as to determine more accurately what the user 106 is looking at [Mullins: para. 0111].




Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Stafford (“Stafford”) [U.S Patent Application Pub. 2014/0362110 A1] in view of Donaldson et al. (“Donaldson”) [U.S. 2017/0245753 A1] further in view of Geiss et al. (“Geiss”) [US 2015/0084864 A1] further in view of Katz (“Katz”) [US 2014/0055591 A1]

Regarding claim 5, Stafford meets the claim limitations as follows:
The system of claim 1 wherein detecting that the gaze path corresponds to movement of the first target includes detecting that the gaze path and the movement of the first target correspond within a tolerance (i.e. ‘to compute the direction of the user’s gaze and correlate it to objects …’) [para. 0056].
Stafford does not disclose explicitly the following claim limitations (emphasis added):
within a tolerance.
However in the same field of endeavor Katz discloses the deficient claim as follows: 
wherein detecting that the gaze path corresponds to movement of the first target includes detecting that the gaze path and the movement of the first target correspond within a tolerance [para. 0028: ‘determining whether the adjusted gaze scanpath matches the stored scanpath (e.g. within an allowed tolerance level)’].
Stafford, Donaldson and Katz are combinable because they are from the same field of head-mounted display (HMD).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Katz as motivation to include a tolerance so as to determine more accurate correlation of scanpath.


Regarding claim 6, Stafford in view of Donaldson meets the claim limitations set forth in claim 5.
Stafford does not disclose explicitly the following claim limitations:
The system of claim 5 wherein the tolerance is configurable.
However in the same field of endeavor Katz discloses the deficient claim as follows: 
 (i.e. allowed level) [para. 0028: ‘determining whether the adjusted gaze scanpath matches the stored scanpath (e.g. within an allowed tolerance level)’].
Stafford, Donaldson and Katz are combinable because they are from the same field of head-mounted display (HMD).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Katz as motivation to include a tolerance so as to determine more accurate correlation of scanpath.


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Stafford (“Stafford”) [U.S Patent Application Pub. 2014/0362110 A1] in view of Donaldson et al. (“Donaldson”) [U.S. 2017/0245753 A1] further in view of Geiss et al. (“Geiss”) [US 2015/0084864 A1] further in view of Maruta et al. (“Maruta”) [US 2016/0302713 A1]

Regarding claim 7, Stafford meets the claim limitations set forth in claim 1.
Stafford does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 1 wherein the first and second targets move within the virtual environment in predictable patterns.
However in the same field of endeavor Maruta discloses the deficient claim as follows: 
 [Fig. 1; para. 0022: ‘movement of the object is predictable by normal subjects …over the same path’].
Stafford, Donaldson and Maruta are combinable because they are from the same field of head-mounted display (HMD).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Maruta as motivation to include a predictable movement path for measuring a subject’s ability to visually track a moving object [Maruta: para. 0022].



Claims 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Stafford (“Stafford”) [U.S Patent Application Pub. 2014/0362110 A1] in view of Donaldson et al. (“Donaldson”) [U.S. 2017/0245753 A1]  further in view of Geiss et al. (“Geiss”) [US 2015/0084864 A1] further in view of Robertson et al. (“Robertson”) [US 2013/0117696 A1]


Regarding claim 12, Stafford meets the claim limitations set forth in claim 11.
Stafford does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 11 wherein the instructions, when executed by the computer system, further cause the computer system to: display, via the display device, a prompt as to whether to initiate enrolment in particular functionality; in response 
However in the same field of endeavor Robertson discloses the deficient claim as follows: 
wherein the instructions, when executed by the computer system, further cause the computer system to: display, via the display device, a prompt [Fig. 5; para. 0097: display the prompts (i.e. button 316 to initiate ‘the display of an activity timeline’;  button 318 to initiate ‘the display of activity and/or medication trends’)] as to whether to initiate enrolment [Fig. 5; para. 0097: ‘To activate the activity trends GUI 500 the second GUI element 318 is selected’] in particular functionality; in response to the prompt, receive an indication to initiate enrolment in the particular functionality [Fig. 5; para. 0097: ‘To activate the activity trends GUI 500 the second GUI element 318 is selected’]; and upon receiving the indication, initiate enrolment in the particular functionality [Fig. 6: create account; para. 0055].
Stafford, Donaldson and Robertson are combinable because they are from the same field of video display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Robertson to include display command GUI for enrollment for healthcare subscription information system [Robertson: para. 0002].



Regarding claim 13, Stafford meets the claim limitations set forth in claim 12.
Stafford does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 12 wherein the virtual environment is provided via a first software application and wherein enrolment in the particular functionality is provided via a second software application.
However in the same field of endeavor Robertson discloses the deficient claim as follows: 
wherein the three-dimensional virtual environment is provided via a first software application [Fig. 5; para. 0097: ‘To activate the activity trends GUI 500 the second GUI element 318 is selected’] and wherein enrolment in the particular functionality is provided via a second software application [Fig. 6: create account].
Stafford, Donaldson and Robertson are combinable because they are from the same field of video display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Robertson to include display command GUI for enrollment for healthcare subscription information system [Robertson: para. 0002].


Claims 14-16 rejected under 35 U.S.C. 103 as being unpatentable over Stafford (“Stafford”) [U.S Patent Application Pub. 2014/0362110 A1] in view of Donaldson et al. (“Donaldson”) [U.S. 2017/0245753 A1]  further in view of Geiss et al. (“Geiss”) [US 2015/0084864 A1] further in view of Robertson et al. (“Robertson”) [US 2013/0117696 A1] and Kwon et al. (“Kwon”) [US 2016/0171478 A1]

Regarding claim 14, Stafford meets the claim limitations set forth in claim 13.
Stafford does not disclose explicitly the following claim limitations:
The system of claim 13 wherein the second software application includes a mobile banking application.
However in the same field of endeavor Kwon discloses the deficient claim as follows: 
wherein the second software application includes a mobile banking application [Fig. 2: mobile terminal 100 (HMD); para. 0085: ‘mobile terminal 100 may be … HMD’, para. 0128: ‘mobile banking services’].
Stafford, Donaldson, Robertson and Kwon are combinable because they are from the same field of head-mounted display (HMD) and video display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson, Robertson and Kwon as motivation to include a mobile banking application.


Regarding claim 15, Stafford in view of Donalson meets the claim limitations as follows:
(i.e. object rendered on the screen) is themed (i.e. pattern) [Stafford: para. 0055: “the user may be asked to follow an object rendered on the screen or track a randomly generated letter, object or pattern (for e.g., a circle, a triangle, a rectangle, etc.) that is rendered on the screen’; Donalson: para. 0011: a circle, or crosshairs].


Regarding claim 16, Stafford in view of Donalson meets the claim limitations as follows:
The system of claim 15 wherein the theming [Stafford: para. 0055: “the user may be asked to follow an object rendered on the screen or track a randomly generated letter, object or pattern (for e.g., a circle, a triangle, a rectangle, etc.) that is rendered on the screen’; Donalson: para. 0011: a circle, or crosshairs] corresponds to the particular functionality available for enrolment.
Stafford, Donaldson, Robertson and Kwon are combinable because they are from the same field of head-mounted display (HMD).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson, Robertson and Kwon as motivation to include the theming corresponding to the particular functionality available for enrolment as aesthetic design. MPEP 2144.04 (I).


Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Stafford (“Stafford”) [U.S Patent Application Pub. 2014/0362110 A1] in view of Donaldson et al. (“Donaldson”) 

Regarding claim 17, Stafford in view of Donaldson meets the claim limitations set forth in claim 1.
Stafford does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 1 wherein the wearable virtual-reality device includes a virtual-reality headset frame and a smartphone mounted in the frame.
However in the same field of endeavor Kim discloses the deficient claim as follows: 
wherein the wearable virtual-reality device includes a virtual-reality headset frame and a smartphone mounted in the frame [Fig. 4, 5].
Stafford, Donaldson and Kim are combinable because they are from the same field of head-mounted display (HMD).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Kim as motivation to include a smart phone mounted in the frame [Kim: Background].




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488